The record in this case discloses that the City Council of Miami Beach, on September 24, 1936, enacted Ordinance No. 446, making it unlawful for any person, firm or corporation to keep or store petroleum, gasoline, coal oil or any other inflammable product of petroleum at any point within 1,000 feet distance of any dwelling, residence or structure within that portion of the City of Miami Beach lying north of the main Government channel, but said ordinance was not to apply to a retail merchant establishment when kept in metal tanks containing not more than 6,000 gallons and placed under the ground at required distances prescribed in the ordinance.
The plant of the Gulf Oil Corporation is located on Biscayne Bay at the South end of Miami Beach, 650 feet northwestwardly of the Government channel. The effect of the ordinance is to destroy the usefulness of the plant of *Page 643 
the Gulf Oil Corporation, which has been in use for many years, and the different improvements made thereon from time to time, with the consent or approval of the city council.
On April 24, 1937, the Gulf Oil Corporation filed a bill of complaint in the Circuit Court of Dade County, Florida, against the City of Miami Beach and its officials, seeking a temporary injunction against the enforcement of Ordinance No. 446. The lower court issued a temporary restraining order and the City of Miami Beach filed a motion to dismiss the bill of complaint, but on hearing the said motion was by the lower court overruled and denied. From the order denying the motion to dismiss the bill of complaint an appeal was perfected to this Court, when an order was made by this Court affirming the interlocutory order appealed from. See City of Miami Beach v. Gulf Oil Corporation, 130 Fla. 581, 178 So. 110.
On the going down of the mandate from this Court, and pursuant to agreement of counsel for the respective parties, testimony was taken on the issues tendered by the bill of complaint and all answers, and after hearing the testimony and observing the many exhibits adduced by the respective parties, the lower court, after argument of counsel, then and there made and entered a final decree in which the equities of the cause were found to be with the plaintiff. The City of Miami Beach and its officers perfected an appeal to this Court and the final decree is here for a review.
The record disclosed that the Gulf Oil Corporation's plant is located on the south end of Miami Beach on Biscayne Bay, not a great distance from the bulk plant of The Texas Company, and the testimony disclosed by the record is found substantially to be the same as that adduced by both parties in the case of City of Miami Beach, et al., v. *Page 644 
The Texas Company, a companion case decided at this term of the Court.
The decree appealed from is hereby affirmed on authority of City of Miami Beach, et al., v. The Texas Company, supra, this day filed.
TERRELL, C. J., WHITFIELD, BUFORD, CHAPMAN and THOMAS, J. J., concur.
BROWN, J., not participating.